UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM G. PARKER,

                             Plaintiff,                            21-CV-3720 (LTS)

                    -against-                        ORDER DIRECTING PAYMENT OF FEES
                                                      OR AMENDED IFP APPLICATION AND
SPECIAL NEEDS X-PRESS, INC.,                              PRISONER AUTHORIZATION

                             Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently incarcerated in FCI McDowell in Welch, West Virginia, brings

this action pro se. To proceed with a civil action in this Court, a prisoner must either pay $402.00

in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, submit a request for

authorization to proceed in forma pauperis (IFP), that is, without prepayment of fees, and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee 1

in installments deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner

seeking to proceed in this Court without prepayment of fees must therefore authorize the Court

to withdraw these payments from his account by filing a “prisoner authorization,” which directs

the facility where the prisoner is incarcerated to deduct the $350.00 filing fee from the prisoner’s

account in installments and to send to the Court certified copies of the prisoner’s account

statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted the complaint with a handwritten “Motion to Proceed Informa [sic]

Pauperis or otherwise as a poor prisoner” but he failed to submit a prisoner authorization.


       1
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
Plaintiff’s handwritten IFP application does not provide answers for all of the questions on the

Court’s form IFP application. Within thirty days of the date of this order, Plaintiff must either pay

the $402.00 in fees or submit the attached amended IFP application and prisoner authorization. If

Plaintiff submits the amended IFP application and prisoner authorization, they should be labeled

with docket number 21-CV-3720 (LTS). 2

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       May 3, 2021
             New York, New York

                                                         /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                             Chief United States District Judge




         2
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed on the
grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes”
cannot file actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury, and he must pay the filing fees at the time of filing any new action.

                                                    2
